IN THE SUPREME COURT OF PENNSYLVANIA
                              EASTERN DISTRICT


 COMMONWEALTH OF PENNSYLVANIA,                 : No. 125 EM 2018
                                               :
                     Respondent                :
                                               :
                                               :
              v.                               :
                                               :
                                               :
 JAMAL ALI,                                    :
                                               :
                     Petitioner                :


                                        ORDER



PER CURIAM

      AND NOW, this 8th day of January, 2019, the Petition for Leave to File Petition for

Allowance of Appeal Nunc Pro Tunc is GRANTED. Petitioner has 30 days in which to

submit his Petition for Allowance of Appeal.